DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 1/12/2021 is acknowledged.
Claims 1, 12, 13 and 20 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.

Priority
The present application does not claim for foreign priority. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/20/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Response to Amendments
Amendments filed on 1/12/2021 are entered for prosecution. Claims 1-20 remain pending in the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendments was given in an interview with Michael L. Bartholomew on 1/28/2021.

	The application has been amended as follows:

	In the claims:

1. (Currently Amended) A method comprising: 

transmitting second downlink control information that schedules a physical downlink shared channel transmission; 
transmitting the physical downlink control channel order based on the first downlink control information; and 
transmitting the physical downlink shared channel transmission based on the second downlink control information, wherein: 
the physical downlink control channel order and at least a portion of the physical downlink shared channel transmission are transmitted after a remote unit loses an uplink synchronization and before the remote unit completes a physical random access channel procedure; 
the physical downlink shared channel transmission comprises a radio resource control reconfiguration message; and 
the radio resource control reconfiguration message comprises information indicating which physical uplink control channel resources to use for transmitting feedback corresponding to the physical downlink shared channel transmission, and the information indicating which physical -2-uplink control channel resources to use for transmitting feedback comprises information indicating: 

to transmit feedback prior to uplink synchronization; or 


12. (Currently Amended) An apparatus comprising: 
a transmitter that: 
-4-transmits first downlink control information that schedules a physical downlink control channel order; 
transmits second downlink control information that schedules a physical downlink shared channel transmission; 
transmits the physical downlink control channel order based on the first downlink control information; and 
transmits the physical downlink shared channel transmission based on the second downlink control information, wherein: 
the physical downlink control channel order and at least a portion of the physical downlink shared channel transmission are transmitted after a remote unit loses an uplink synchronization and before the remote unit completes a physical random access channel procedure; 
the physical downlink shared channel transmission comprises a radio resource control reconfiguration message; and 
the radio resource control reconfiguration message comprises information indicating which physical uplink control channel resources to use for transmitting feedback corresponding to the physical downlink shared channel transmission, and the information 

to transmit feedback prior to uplink synchronization; or 
to wait to transmit feedback until after uplink synchronization.

13. (Currently Amended) A method comprising: 
receiving first downlink control information that schedules a physical downlink control channel order; 
receiving second downlink control information that schedules a physical downlink shared channel transmission; 
receiving the physical downlink control channel order based on the first downlink control information; and 
receiving the physical downlink shared channel transmission based on the second downlink control information, wherein: 
the physical downlink control channel order and at least a portion of the physical downlink shared channel transmission are received after a remote unit loses an uplink synchronization and before the remote unit completes a physical random access channel procedure; 
the physical downlink shared channel transmission comprises a radio resource control reconfiguration message; and 


to transmit feedback prior to uplink synchronization; or 
to wait to transmit feedback until after uplink synchronization.

20. (Currently Amended) An apparatus comprising: 
a receiver that: 
receives first downlink control information that schedules a physical downlink control channel order; 
receives second downlink control information that schedules a physical downlink shared channel transmission; 
receives the physical downlink control channel order based on the first downlink control information; and 
receives the physical downlink shared channel transmission based on the second downlink control information, wherein: 
-8-the physical downlink control channel order and at least a portion of the physical downlink shared channel transmission are received 
the physical downlink shared channel transmission comprises a radio resource control reconfiguration message; and 
the radio resource control reconfiguration message comprises information indicating which physical uplink control channel resources to use for transmitting feedback corresponding to the physical downlink shared channel transmission, and the information indicating which physical uplink control channel resources to use for transmitting feedback comprises information indicating: 

to transmit feedback prior to uplink synchronization; or 
to wait to transmit feedback until after uplink synchronization.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 12, 13 and 20 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following bold italic limitations:
In claim 1, “… and the information indicating which physical uplink control channel resources to use for transmitting feedback comprises information indicating: to transmit feedback prior to uplink synchronization; or to wait to transmit feedback until after uplink synchronization.” and in combination with other limitations recited in claim 1.
Claim 12, 13 and 20 recites similar features to claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claim 12, 13 and 20, respectively.
Claims 2-11 and 14-19 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Applicant agreed and authorized for the Examiner’s amendments for further clarifications of the claim languages during an interview with Michael L. Bartholomew on 1/28/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 2471   



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471